COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                  COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                        34 THE CIRCLE
                                                                  GEORGETOWN, DELAWARE 19947


                        Date Submitted: December 28, 2016
                          Date Decided: January 6, 2016

 Brad Greenspan                                 Kathaleen St. J. McCormick, Esquire
 2995 Woodside Road, Suite 400                  Daniel M. Kirshenbaum, Esquire
 Woodside, CA 94062                             Young, Conaway, Stargatt & Taylor
                                                100 North King Street
 Gregory V. Varallo, Esquire                    Wilmington, DE 19899
 Kevin M. Gallagher, Esquire
 Christopher H. Lyons, Esquire                  A. Thompson Bayliss, Esquire
 Richards, Layton & Finger, P.A.                Abrams & Bayliss LLP
 One Rodney Square                              20 Montchanin Road, Suite 200
 920 North King Street                          Wilmington, DE 19807
 Wilmington, DE 19801
                                                Daniel B. Rath, Esquire
 Kevin M. Coen, Esquire                         Rebecca L. Butcher, Esquire
 Morris, Nichols, Arsht & Tunnell LP            Tyler O’Connell, Esquire
 1201 North Market Street                       Landis Rath & Cobb LLP
 Wilmington, DE 19801                           919 North Market Street
                                                Wilmington, DE 19801

              Re:    Brad D. Greenspan v. News Corporation, et al.
                     Civil Action No. 9567-VCG

Dear Litigants:

      This matter involves an enthusiastic pro se Plaintiff, Brad D. Greenspan, who

has sued a large number of entities, on various theories. In response to the Plaintiff’s

allegations, the following entities have filed or joined a Motion to Dismiss: News

Corporation and Intermix Media LLC (formerly eUniverse Inc.); Sony

Entertainment Inc. (formerly Sony Broadband Entertainment Inc.), Sony Music
Holdings Inc. (formerly Sony Music Entertainment Inc.), and 550 Digital Media

Ventures Inc.; Graham Holding Company (formerly Washington Post Company);

Orrick, Herrington & Sutcliffe LLP and The Vantage Point Funds advised by

VantagePoint Management, Inc.; and JP Morgan Chase & Co.

       Following a scheduling teleconference, I entered a scheduling order

governing the briefing for the Defendants’ Motions to Dismiss. In their opening

briefs, the Defendants argue that the Plaintiff’s claims should be dismissed for

failure to state a claim and assert that, because many of the claims arise from events

occurring between 2003 and 2005, Greenspan’s claims are barred by laches.

Greenspan’s brief in opposition to the Defendants’ Motion to Dismiss was due on

July 28, 2015. After Greenspan failed to file an answering brief pursuant to the

scheduling order,1 oral argument was scheduled to be held on December 14, 2015.

On the morning on which oral argument was scheduled, shortly before the scheduled



1
  Greenspan’s failure to respond to the Defendants’ Motions to Dismiss cannot be attributed to a
lack of knowledge or will to file in this Court. Greenspan is familiar with the filing procedures as
he has submitted numerous motions, many times in droves: on October 6, 2014, Greenspan filed
a “Motion for Rule 55(b) Default Judgment or Rule 54(b) Judgment” and a “Motion for Amended
Pleading Reply to Defendant’s 12B6 Motion and Request for 12b(e)”; on March 24, 2015,
Greenspan filed a “Motion of Joinder,” a “Motion to Disqualify,” a “Motion to Supplement
Pleadings,” and a “Motion to Take Judicial Notice”; on June 19, 2015, Greenspan filed a “Motion
to Strike,” a “Motion for Preliminary Injunction,” a “Motion for Second Partial Summary
Judgment,” a “Second Motion to Supplement the Pleadings,” a “Second Motion of Joinder,” and
a “Motion for Temporary Restraining Order”; on July 10, 2015, Greenspan filed a “Motion for a
Stay of Defendants’ Motions to Dismiss”; and on December 14, 2015, the day on which Greenspan
was to appear in Wilmington for oral argument, he filed a “Motion for Default Judgment,” an “Ex
Parte Motion to Stay Motion to Dismiss Proceedings,” a “Motion 60(b),” and a “Motion to Compel
Arbitration.”
                                                 2
time of commencement, Greenspan contacted the Register in Chancery and asked

for a continuance, or permission to attend by telephone. The oral argument was

scheduled for Wilmington; Greenspan apparently was in California at the time. I

denied the continuance. The movants attended oral argument; Greenspan did not.

       At the argument, the movants asked me to take Greenspan’s failure to respond

to the Motions as a waiver and dismiss this action. Instead, I gave Greenspan leave

to file a response to the Motions to Dismiss by December 24, 2015.2 A letter

memorializing this ruling was mailed to Greenspan on the same date. At the

argument and in my letter to the parties, I indicated that I would consider the Motions

to Dismiss unopposed with respect to each issue to which the Plaintiff failed to

respond. Because our Court was closed on December 24, I have reviewed the filings

made by Greenspan through the end of business on December 28, 2015. Despite

being given an extended opportunity to respond to the Motions to Dismiss, and

despite making a number of unresponsive filings within the time to respond,

Greenspan failed to file any such response to the Motions to Dismiss. Instead, on

December 21, 2015, he filed a Motion for Reargument of my decision of December

14, 2015. That motion asked me to resolve other outstanding motions before the




2
  At oral argument, I also denied the Plaintiff’s Motion for a Temporary Restraining Order and,
in an attempt to clean the docket, I dismissed without prejudice all of the Plaintiff’s other
outstanding motions, giving the Plaintiff the opportunity to re-notice the motions after a decision
was rendered on the Motions to Dismiss.
                                                 3
Motions to Dismiss and asked me to treat the Motions to Dismiss as motions for

summary judgment. The Plaintiff’s Motion for Reargument states neither grounds

in opposition to the Motions to Dismiss, nor grounds for “reargument” of my

decision to extend the time within which Greenspan could respond to the Motions

to Dismiss.

      Next, Greenspan filed a “Motion to Supplement Pleadings” on December 28,

2015. This motion purports to

      fully incorporate by reference herein: the following pleadings: The
      Complaint, the Motion to Supplement pleadings of March 21, 2015, the
      Motion of Joinder of March 21, 2015; the amended February 14, 2015
      Motion to Take Judicial Notice; the Motion for Recusal of February 14,
      2015; the Second Motion to Supplement the Pleadings of June 19,
      2015; the Plaintiff’s Motion for Second Partial Summary Judgment
      filed on June 19, 2015; the Motion for Preliminary Injunction filed June
      19, 2015; the Motion for Default Judgment of December 14, 2015;
      ‘Motion 60(b)’ filed December 14, 2015; Motion to Compel Arbitration
      filed December 14, 2015; and the Motion for Preliminary Injunction
      filed December 23, 2015.

In addition, the Motion to Supplement Pleadings adds 15 pages of what I find to be

incomprehensible verbiage. To the extent this Motion is a motion to amend, it does

not appear to be responsive to the Defendants’ Motions to Dismiss.

      Finally, the Plaintiff filed a “Motion Rule 70” on December 28, 2015. This

purports to be a motion seeking contempt against “Defendants News Corp., Sony

Corp., Morris Nichols, and Kevin Coen” for violation of a Court Order purportedly

entered in 2004 “in Case No. 106-N, 106-VCS, and 107-VCS.”

                                         4
       Mr. Greenspan had the opportunity to oppose the Motions to Dismiss. He

chose not to do so. He had the opportunity to appear at argument to oppose those

motions. Again, he failed to oppose. Finally, I extended the time within which he

could state any opposition to the Motions to Dismiss; and he again chose not to

oppose those motions. None of the pleadings filed within the extended time to

respond to the Motions to Dismiss can conceivably be seen as a substantive

opposition to the grounds for dismissal raised in those motions.3 Grounds to dismiss

having been stated in the Defendants’ opening briefs of June 29, 2015, and Mr.

Greenspan having waived the opportunity to oppose these motions, with respect to

each moving Defendant listed above, the Motions to Dismiss are GRANTED. To

the extent the foregoing requires an Order to take effect, IT IS SO ORDERED.

                                                   Sincerely,

                                                   /s/ Sam Glasscock III

                                                   Sam Glasscock III




3
  I note that on January 4, 2016, about 10 days after the extended deadline, Greenspan filed a
Motion for Temporary Restraining Order, a Motion to Expedite, a Motion for Preliminary
Injunction, and an “Ex-Parte Motion to Stay Motion to Dismiss Proceedings.” In addition to being
filed untimely, none of these motions attempt to address the issues raised in the Defendants’
Motion to Dismiss.
                                               5